                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Adrian Tyrell Eaglin,                        )                 C/A No. 0:18-3079-TLW-PJG
                                             )
                             Plaintiff,      )
                                             )
v.                                           )                             ORDER
                                             )
Michael McCall; Warden Jim Riley; Ass.       )
Warden Lane; A. Hudson; Willie Ocean; Ms. )
Albert; Mr. Zahm; J. Hollis; Warden Willie   )
Davis; John Robinson; Ms. S. Ferrell; Dr.    )
Woods; Dr. Leaf; Ms. Hutto; Kenneth Martin; )
Mr. Innabinet; Florence Mauney; John Palmer; )
Mr. Burrows; Ms. Mac; Nurse Chudd; Mr.       )
Brown; Mr. Oberman; Ms. Charlene Toliver; )
Ms. Harrolds; Ms. Johnson; Dr. Smith; Ms.    )
Garcia; Mrs. Judy Mitchner; Ms. Moore;       )
Vaugh Jackson,                               )
                                             )
                             Defendants.     )
_____________________________________ )

        The plaintiff, Adrian Tyrell Eaglin, proceeding pro se, filed an Amended Complaint in this

case that purports to add Mr. J. McCall, James Hill, Miss Boyd, and Doctor Hodge as defendants in

this action. Under Local Civil Rule 73.02(B)(2) (D.S.C.), pretrial proceedings in this action have

been referred to the assigned United States Magistrate Judge.

        In screening the Amended Complaint pursuant to 28 U.S.C. § 1915 and § 1915A, the court

concludes that Plaintiff’s claims against Mr. J. McCall, James Hill, Miss Boyd, and Doctor Hodge

are improperly joined, and accordingly, that these defendants should be terminated from this action.

See Fed. R. Civ. P. 20(a)(2) (providing a plaintiff may bring a claim against multiple defendants if

“any right to relief is asserted against them jointly, severally, or in the alternative with respect to or

arising out of the same transaction, occurrence, or series of transactions or occurrences; and any


                                              Page 1 of 3
question of law or fact common to all defendants will arise in the action.”); Fed. R. Civ. P. 21 (“On

motion or on its own, the court may at any time, on just terms, add or drop a party.”); see also Owens

v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011) (“[U]nrelated claims against different defendants

belong in separate lawsuits, not only to prevent the sort of morass produced by multi-claim,

multi-defendants suits . . . but also to ensure that prisoners pay all fees required under the Prison

Litigation Reform Act . . . . Complaints like this . . . should be rejected either by severing the action

into separate lawsuits or by dismissing improperly joined defendants.”) (internal quotation marks

and citations omitted).

        The subject of Plaintiff’s original complaint and most of the Amended Complaint involve

claims of unconstitutional conditions of confinement during his incarceration in the South Carolina

Department of Corrections. However, the Amended Complaint also purports to include allegations

regarding Plaintiff’s conditions of confinement in a Colorado State Penitentiary in Canon City,

Colorado. (Am. Compl., ECF No. 46 at 20-28.) While all of Plaintiff’s claims concern his

incarceration, the claims against the South Carolina defendants and the claims against the Colorado

defendants concern separate incidents involving different defendants that occurred in different times

and different places. Thus, there are no questions of fact that are common between the South

Carolina and Colorado defendants, nor does the relief Plaintiff seeks arise out of the same transaction

or occurrence. If Plaintiff wishes to pursue his claims against Mr. J. McCall, James Hill, Miss Boyd,

and Doctor Hodge, he must file a separate lawsuit against them in a court of competent jurisdiction.

TO THE CLERK OF COURT:

        The Clerk of Court is directed to drop J. McCall, Hill, Boyd, and Hodge as defendants in this

case.


                                              Page 2 of 3
      IT IS SO ORDERED.

                                   ____________________________________
                                   Paige J. Gossett
                                   UNITED STATES MAGISTRATE JUDGE
April 30, 2019
Columbia, South Carolina




                           Page 3 of 3
